*108MEMORANDUM**
Ghayas Al-Khabbaz-Al-Khabbaz, a native and citizen of Syria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), we deny the petition for review.
The BIA’s adverse credibility determination is supported by substantial evidence. In particular, the discrepancy between AI-Khabbaz’s asylum application and his hearing testimony concerning the length of his military service goes to the heart of his claim that he fled Syria because he was mistreated by Syrian army personnel on a daily basis during his service. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003) (“So long as one of the identified grounds is supported by substantial evidence and goes to the heart of [petitioner’s] claim of persecution, we are bound to accept the [BIA’s] adverse credibility finding.”).
In the absence of credible testimony, AlKhabbaz failed to establish eligibility for asylum, withholding of removal, or relief under the CAT. See Farah v. Ashcroft 348 F.3d 1153,1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.